Citation Nr: 1017182	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a scar on the 
buttocks.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Veteran disagreed with three of the 
issues denied by the August 2006 rating decision; however, 
after the July 2007 statement of the case, the Veteran 
submitted a substantive appeal only with respect to the two 
issues listed on the cover page of this decision.

The Board notes that additional VA medical evidence was 
associated with the claims file subsequent to the October 
2008 supplemental statement of the case is not pertinent to 
the Veteran's buttock scar claim.  Accordingly, remand for 
issuance of a new supplemental statement of the case with 
regard to this issue is not indicated.

The issue of service connection for residuals of a head 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran did not acquire a scar of the buttocks during 
service and the scar currently on his buttocks is unrelated 
to service.


CONCLUSION OF LAW

The criteria for service connection for a scar on the 
buttocks have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In September 2005, prior to the rating decision that denied 
the Veteran's claim, the RO sent a letter to the Veteran 
which advised him of the VCAA, including the types of 
evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although it does not appear that the Veteran was 
sent a letter that advised him of the bases for assigning 
disability ratings or effective dates, since the Board has 
decided not to grant service connection for any claim, remand 
for such notice is not required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of the claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record reflects that the Veteran's service treatment 
records and VA medical records have been obtained.  The 
Veteran has been provided VA medical examinations and a VA 
medical opinion has been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.  The Board therefore determines that VA 
has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his buttocks 
claim.

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

On his September 2007 substantive appeal the Veteran asserted 
that he is entitled to service connection for a buttocks 
scar.  He asserted that his scar could be due to a lipoma 
forming as a result of an in-service injection to his 
buttocks or that the lipoma developed due to his exposure to 
Agent Orange.  Having carefully considered the Veteran's 
assertions in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 C.F.R. § 
3.303.  

In this case the service treatment records do not reveal that 
the Veteran ever had a lipoma of the buttocks or that he had 
a scar on the buttocks.  The August 1967 discharge 
examination report describes four different scars, but none 
was noted on the buttocks.  

A June 1981 VA outpatient record notes that the Veteran had a 
large lipoma with a hard area.  The lipoma was surgically 
removed at a VA facility in June 1981.  The Veteran seeks 
service connection for the resulting scar. 

The Veteran underwent an Agent Orange Registry examination in 
February 1995.  In March 1995 the Veteran was notified that 
he had been found to have no residual symptoms of his 
exposure to Agent Orange.

On VA examination in June 2006 the examiner noted that the 
Veteran had a large scar on the left buttock residual of a 
surgical cyst removal.  The examiner noted a possibility that 
such could be a residual of a gamma globulin injection; 
however, she noted that there was no evidence in the service 
treatment records that the Veteran was given a gamma globulin 
shot and she noted that the Veteran's cyst had not been in 
the area where such shots were typically administered.  She 
was of the opinion that it was less likely than not that the 
Veteran's cyst was related to such an injection.

The Board notes that Veteran's service immunization records 
do indicate that he received a gamma globulin injection 
during service.  Regardless, there is no medical evidence of 
a connection between the Veteran's development of a lipoma 
and his military service, including the gamma globulin 
injection.  As noted by the June 2006 VA examiner, the 
location of the lipoma was not in the area of the buttocks 
where gamma globulin was generally injected.

With regards to the Veteran's assertions that he developed 
the lipoma and the residual surgical scar as a result of an 
in-service injection or due to exposure to Agent Orange, as a 
lay person he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With regards to the Veteran's claim that his lipoma and 
resulting buttocks scar is related to his exposure to Agent 
Orange, the Board notes that lipomas and scars are not among 
the diseases for which presumptive service connection is 
available under 38 C.F.R. § 3.309(e) (2009) for those 
Veteran's who have been exposed to herbicides.  Furthermore, 
none of the medical evidence indicates that there is any 
relationship between the Veteran's buttock lipoma and 
exposure to Agent Orange.  Accordingly, service connection 
for a scar resulting from lipoma removal is not warranted 
based on exposure to Agent Orange. 

In this case the record shows that the Veteran developed a 
lipoma in his buttock after discharge from service and there 
is medical evidence indicating that the development of the 
lipoma was unrelated to service.  There is no medical 
evidence in support of the Veteran's claim.  As shown above 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a buttocks scar and his 
claim must be denied.  





ORDER

Service connection for a scar on the buttocks is denied.


REMAND

The Board notes that additional VA medical evidence, 
including a September 2009 VA neurological examination 
report, was received by the RO prior to certification of the 
Veteran's claim to the Board and subsequent to the October 
2008 supplemental statement of the case.  These medical 
records are pertinent to the Veteran's claim for residuals of 
a head injury.  Consequently, this claim must be returned to 
the RO for consideration of all evidence received since the 
October 2008 supplemental statement of the case.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).

The Veteran's service treatment records reveal that the 
Veteran was initially treated for his in-service head injury 
at Martin Luther Hospital in Anaheim, California, in August 
1967.  The record does not indicate that an attempt has been 
made to obtain the treatment records from Martin Luther 
Hospital.  These records should be requested.  38 C.F.R. 
§ 3.159(c)(1) (2009).

The record contains the Veteran's VA treatment records dated 
up until August 2009.  The VA treatment records since that 
date should be obtained and associated with the Veteran's 
claims files.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from August 2009 to present.

2.  After obtaining the necessary 
authorization from the Veteran request 
copies of the Veteran's August 1967 
treatment records from Martin Luther 
Hospital in Anaheim, California.

3.  After conducting any additional 
indicated development readjudicate the 
Veteran's claim.  The Veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes review of all evidence received 
since the October 2008 supplemental 
statement of the case and be afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


